United States Court of Appeals
          For the Eighth Circuit
      ___________________________

              No. 17-1732
      ___________________________

           United States of America

      lllllllllllllllllllll Plaintiff - Appellee

                         v.

                 Jevon Strayhorn

    lllllllllllllllllllll Defendant - Appellant
       ___________________________

              No. 17-1734
      ___________________________

           United States of America

     lllllllllllllllllllllPetitioner - Appellee

                         v.

                 Jevon Strayhorn

    lllllllllllllllllllll Defendant - Appellant
                    ____________

  Appeals from United States District Court
for the Eastern District of Missouri - St. Louis
                ____________
                             Submitted: January 8, 2018
                               Filed: January 24, 2018
                                   [Unpublished]
                                   ____________

Before LOKEN, BEAM, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.

       Jevon Strayhorn appeals his 57-month sentence, following a guilty plea, to
being a felon in possession of a firearm. Strayhorn contends the district court1
procedurally erred by failing to adequately explain why it did not take his suggestion
to sentence him below the Guidelines range, and instead sentenced him to the top of
the 46 to 57-month range. Strayhorn further contends that the sentence was
substantively unreasonable. We disagree on both counts.

       In reviewing Strayhorn's sentencing challenge, we first ensure that the district
court committed no significant procedural error, which would include failing to
sufficiently explain its sentence. United States v. Bridges, 569 F.3d 374, 378 (8th
Cir. 2009). If the sentence is procedurally sound, we evaluate the substantive
reasonableness of the sentence under an abuse-of-discretion standard. Id. Further,
a sentence imposed within the calculated Guidelines range is presumed reasonable.
United States v. Parker, 871 F.3d 590, 608 (8th Cir. 2017). The presumption may be
rebutted, but it is the defendant's burden to do so. United States v. Herra-Herra, 860
F.3d 1128, 1132 (8th Cir. 2017).

      The district court did not err procedurally because it explained its reasons for
the chosen sentence. Our review of the record indicates that the district court was not

      1
       The Honorable Ronnie L. White, United States District Judge for the Eastern
District of Missouri.

                                          -2-
inclined to give Strayhorn a below-range sentence given his history of recidivism,
including the fact that he committed the current offense while on supervised release2
from a previous federal felon-in-possession conviction. The district court explained
the sentence well enough that we can discern on appeal why the district court chose
the sentence that it did. See United States v. Chavarria-Ortiz, 828 F.3d 668, 671 (8th
Cir. 2016) ("[W]here a matter is conceptually simple, and the record makes clear that
the sentencing judge considered the evidence and arguments, the law does not require
the judge to write or say more."). Nor has Strayhorn rebutted the presumption that
his within-Guidelines-range sentence is reasonable. Accordingly, we affirm.
                         ______________________________




      2
       Indeed, Strayhorn was given a consecutive revocation sentence of 15 months
in prison on the same day that his felon-in-possession sentence was imposed.
Although Strayhorn appears to have filed an appeal in both cases and was assigned
two case numbers, in briefing he only challenges the 57-month felon-in-possession
sentence.

                                         -3-